United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Reading, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. Whitehouse, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1642
Issued: March 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2006 appellant filed a timely appeal of a June 29, 2006 decision of an Office
of Workers’ Compensation Programs’ hearing representative finding that he did not establish a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant established a
recurrence of disability beginning July 19, 1999 causally related to his accepted work injury of
July 11, 1978.
FACTUAL HISTORY
On July 11, 1978 appellant, then a 35-year-old letter carrier, filed a traumatic injury claim
alleging that he injured his back while in the performance of duties that day. The Office
accepted the claim for lumbar strain. Appellant underwent a spinal fusion on October 4, 1978
which was accepted by the Office. The accepted conditions included post-traumatic and

postoperative arachnoiditis with another spinal fusion surgery in 1994. Appellant stopped work
on July 11, 1978 and was placed on the periodic rolls in October 1978 for wage-loss
compensation. In a decision dated November 25, 1996, the Office determined that the position
of appointment clerk fairly and reasonably represented appellant’s wage-earning capacity.
Appellant’s compensation benefits were adjusted effective December 8, 1996 to reflect his
ability to earn wages in that position.1
On September 27, 2004 appellant filed a Form CA-2a, claiming a recurrence of disability
as of August 18, 1999 stemming from his accepted work injury of July 11, 1978. He indicated
that he did not have any other injuries since the initial injury and the date of recurrence and did
not have any hobbies nor engaged in any sport activities. Appellant contended that he had
“helped out,” with no set hours, about three to four days a week for a friend in his tackle shop
until 1989 ringing sales for fishing gear and signing for deliveries. He further stated that he was
“barely able to get around and can only walk short distances” because of leg weakness.
Appellant also indicated that he had trouble sleeping and was constantly tired.
In a January 7, 2003 report, Dr. Robert J. Banco, a Board-certified orthopedic surgeon,
advised that appellant had chronic low back pain and developed a slow transitional syndrome.
He indicated that appellant’s history dated to a work injury of July 19752 when he injured his
lower back and the spinal fusion operation went on to a nonunion. Dr. Banco indicated that he
saw appellant in April 1994. A computerized tomography (CT) myelogram demonstrated an
ongoing nonunion which was surgically repaired on November 7, 1994 with an L4-S1 posterior
fusion with instrumentation. Despite that surgical procedure, appellant continued to have back
pain. A recent discography demonstrated transitional syndrome at the L3-4 level. A March 13,
2000 CT scan demonstrated a solid posterior fusion at L4-5 and L5-S1. Disc degeneration was
noted at L3-4. Dr. Banco opined that appellant’s current back pain was related to his work
injury. He advised that his prognosis was guarded for any improvement in his low back pain and
his treatment program was to maintain himself on a daily walking program.
In a December 20, 2004 report, Dr. Mark A. Finno, a physiatrist, indicated that appellant
was evaluated for his low back pain, with the onset of such symptoms beginning “many years
ago” after a work injury in 1978. He noted appellant’s history of two spinal surgeries and
complaints of residual low back pain. Dr. Finno reported that appellant had a normal neurologic
examination. He accessed chronic low back pain and provided his recommendations. Dr. Finno
reported that he discussed the natural history and etiology of appellant’s symptoms and noted
that Dr. Banco had stated that appellant was completely disabled and did not have a work
capacity. He noted that appellant was not interested in intervention at this time and understood
the importance of staying active and continuing a regular home exercise program.

1

The record reflects that on March 15, 1991 appellant pled guilty to mail fraud and making false statements in
connection with the receipt of disability compensation. By decision dated July 22, 2002, the Board affirmed the
Office’s April 16 and August 15, 2001 decisions finding that appellant forfeited his right to monetary compensation
from August 17, 1988 through December 14, 1990 which resulted in an overpayment in the amount of $46,946.47
for which he was at fault. Docket No. 01-1447 (issued July 22, 2002).
2

This is a typographic error as appellant’s employment injury occurred on July 11, 1978.

2

In a December 23, 2004 report, Dr. Dennis M. Dimitri, a Board-certified family
practitioner, noted that appellant was unable to work since his back injury at work in 1978 and
that he had a failed fusion in 1978 and a second fusion in 1994. He opined that appellant was
completely and totally disabled due to daily back pain. Dr. Dimitri stated that appellant was
unable to maintain any single activity such as standing, sitting or walking without constant
position changes. He advised that his prognosis was poor with no improvement expected.
In a letter dated February 24, 2005, the Office advised appellant that further factual and
medical evidence were required to establish that his claimed recurrence was related to his work
injury. This included a physician’s opinion regarding the relationship between his ability to
work and the accepted work-related conditions.
By decision dated March 30, 2005, the Office denied appellant’s claim for a recurrence of
disability. On April 4, 2005 appellant, through his attorney, requested an oral hearing which was
held on March 30, 2006. Counsel confirmed that appellant did not work since 1978 and advised
that a recurrence claim was not filed earlier because of the Office’s previous decisions regarding
an overpayment of compensation. He further explained that 1999 was selected as the year of
recurrence because that was when Dr. Banco first disabled appellant from all employment.
Counsel argued that the second fusion surgery in 1994 was unsuccessful and questioned how the
Office could assume that the surgery alleviated appellant’s symptoms without referral to a
second opinion physician.
Additional medical reports dated January 12, 2004 and May 18 and June 8, 2006 from
Dr. Banco were received post hearing. In his January 12, 2004 report, Dr. Banco advised that he
“stated many times over the past years that [appellant] is completely disabled and has no work
capacity.” He stated that this would not change. In a May 18, 2006 report, Dr. Banco advised
that he had been appellant’s treating physician since April 7, 1994 and reiterated appellant’s
history of injury. He reiterated that appellant did well for a short time after his November 7,
1994 L4-S1 posterior fusion with instrumentation. Dr. Banco indicated that he continued to have
pain although a repeat CT scan on August 18, 1999 showed a solid fusion. He stated that
appellant was developing a transitional syndrome as a 2000 discogram demonstrated
deterioration of the L3-4 disc. Dr. Banco diagnosed appellant with transitional syndrome at L3-4
and opined that his low back pain and continued leg pain were the result of transitional disease
from his original work-related fusion. He rationalized that appellant’s work injury required a
spinal fusion which went to a nonunion and required reoperation with instrumentation and
resulted in a solid fusion. However, since that time, appellant developed a transitional syndrome.
Dr. Banco indicated that appellant had no work capacity due to his chronic low back pain and
bilateral leg pain. In a June 8, 2006 report, he reiterated the history of injury and appellant’s two
spinal fusions. Dr. Banco indicated that, over the years since the second spinal fusion, the CT
scans and discograms have demonstrated a solid posterior fusion at L4-5 and L5-S1. However,
appellant had significant disc degeneration at the L3-4 area which was nonoperable. Dr. Banco
opined that appellant’s back pain was related to his work injury and he was unable to work
because of the transitional syndrome. He advised that further surgical procedures would only
create further transitional syndromes at adjacent levels which was the reason why appellant
could not work.

3

By decision dated June 29, 2006, the Office hearing representative affirmed the denial of
appellant’s claim for a recurrence of disability. The Office hearing representative found that the
“current medical evidence does not establish that the claimant’s condition has deteriorated to the
point of total disability, sufficient to warrant a change in the previous LWEC [lose of wageearning capacity] decision.” The hearing representative further found that the medical evidence
lacked sufficient discussion on how or why appellant became totally disabled in 2003 and was
devoid of any sound medical reasoning on causal relationship.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5 The
Office’s procedure manual provides: If a formal loss of wage-earning capacity decision has been
issued, the rating should be left in place unless the claimant requests resumption of compensation
for total wage loss. In this instance, the [claims examiner] will need to evaluate the request
according to the customary criteria for modifying a formal loss of wage-earning capacity.6
ANALYSIS
The Office accepted that appellant sustained a lumbar strain and post-traumatic and
postoperative arachnoiditis due to his July 11, 1978 employment injury. Spinal fusion surgeries
in 1978 and 1994 were also authorized and accepted. Appellant stopped work on July 11, 1978
and did not return. He indicated that he worked briefly for a friend in a tackle shop until 1989.
The Office determined that appellant had the capacity to perform the position of
appointment clerk and, accordingly, reduced his compensation in a formal loss of wage-earning
capacity determination dated November 25, 1996.
On September 27, 2004 appellant claimed a recurrence of disability as of August 18,
1999 causally related to his July 11, 1978 employment injury. He argued that his constant back

3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Sharon C. Clement, 55 ECAB 552 (2004).

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).

4

pain was totally disabling and resulted from his employment injury. Dr. Banco, Dr. Dimitri and
Dr. Finno opined that appellant is totally disabled as a result of the employment injury.
Dr. Dimitri and Dr. Finno attribute the disability to appellant’s back pain while Dr. Banco refers
to a transitional syndrome diagnosis. Both the Office procedure manual and Board precedent
provide that, when a wage-earning capacity determination has been issued and appellant submits
evidence with respect to disability for work, the Office must evaluate the evidence to determine
if modification of a wage-earning capacity is warranted.7
In its June 29, 2006 decision, the hearing representative noted that the current medical
evidence did not establish that appellant’s condition had deteriorated to the point of total
disability sufficient to warrant a change in the previous wage-earning capacity decision and the
medical evidence lacked sufficient medical rationale and explanation on causal relationship. The
hearing representative, however, did not adjudicate the issue of whether the prior wage-earning
capacity determination should be modified. Instead the hearing representative found that the
evidence was insufficient to establish appellant’s claim for a recurrence of total disability
beginning August 18, 1999.
Board precedent and the Office’s procedure manual direct the Office to consider the
criteria for modification when the claimant requests resumption of compensation for total wage
loss.8 Appellant submitted medical evidence supporting that he sustained an increase in
disability. However, the question of whether that disability prevented him from performing the
position of appointment clerk has not been addressed. The Board finds that the Office should
have adjudicated the issue of modification of the wage-earning capacity determination.
CONCLUSION
The Board finds that appellant’s claim for compensation raised the issue of whether a
modification of the November 25, 1996 wage-earning capacity decision was warranted. The
case is remanded for appropriate decision on this issue.

7

See Sharon C. Clement, supra note 4.

8

Id. The Board notes that consideration of the modification issue does not preclude the Office from acceptance
of a limited period of employment-related disability, without a formal modification of the wage-earning capacity
determination. Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining
Wage-Earning Capacity, Chapter 2.814.9(a) (December 1995). In this case, however, appellant is claiming total
disability from August 18, 1999 onwards.

5

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: March 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

